Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 25, 2014

The Court of Appeals hereby passes the following order:

A15I0009. LUANNE BRYANT SMITH et al. v. JENNIFER E. WILLIAMS et
     al.

      Jennifer E. Williams and Jennifer E. Williams, LLC (collectively, “Williams”)
sued Luanne Bryant Smith and Luanne Bryant Smith, P. C. (collectively, “Smith”) for
breach of contract and dissolution of a partnership. Pending resolution of their
dispute over entitlement to attorney fees in certain workers’ compensation cases, the
trial court entered an injunction requiring the parties to place a portion of disputed
fees in trust accounts. Smith later filed motions to dismiss and for partial summary
judgment, which the trial court denied. At Smith’s request, the court certified its
denial orders for immediate review. The court also entered an order granting
Williams’s motion for Smith to place additional fees in trust. Smith filed a notice
appeal from the latter order, as well as this application for interlocutory appeal from
the orders denying her motions to dismiss and for partial summary judgment.
      The order directing Smith to place additional attorney fees in trust modifies
the previous injunction order.     An order modifying an injunction is itself an
injunction and is directly appealable under OCGA § 5-6-34 (a) (4). American
Management Services East v. Fort Benning Family Communities, LLC, 318 Ga. App.
827, 828-829 (1) (734 SE2d 833) (2012). Smith filed a timely notice of appeal from
that order, and in that direct appeal she will be able to challenge other orders in the
case, including the interlocutory orders she seeks to appeal here. See OCGA § 5-6-34
(d). Accordingly, this application is hereby DISMISSED as superfluous.
Court of Appeals of the State of Georgia
                           09/25/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.